Citation Nr: 1759234	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This claim was previously remanded in March 2015 and March 2017 for VA examinations of the right knee.  In the March 2017 remand, the Board also found that TDIU had been explicitly raised by the record and remanded the issue for adjudication by the RO. 

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by objective evidence of flexion limited to 30 degrees or less, or recurrent subluxation.  

2.  The Veteran's right knee disability is manifested by painful motion that more nearly approximates 10 degrees limitation of extension.  

3.  The Veteran's right knee disability is manifested by slight lateral instability.

4.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation at any time during this appeal.





CONCLUSIONS OF LAW

1.   The criteria for an initial rating in excess of 10 percent for right knee limitation of flexion have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for right knee limitation of extension have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  

3.  The criteria for a separate 10 percent rating, but no higher, for right knee instability have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.2, 4.3, 4.16 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Criteria - Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 119; Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, pertaining to limitation of leg extension, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  Id.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

The normal range of motion of the knee is from 0 degrees extension and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 
 9-2004 (69 Fed. Reg. 59988 (2004)).

II. Right Knee 

The Veteran seeks a higher initial rating for service-connected right knee disability.  

On VA examination in November 2009, flexion was found to be to 100 degrees and extension to 0 degrees.  There was no additional functional limitation and no evidence of additional limitation in range of motion with repetitive use.  Furthermore, there was no evidence of painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.  It was noted that the Veteran did not use an assistive device.  

During a November 2010 VA examination, the Veteran reported that his pain had progressively worsened within the previous three years.  He stated that right knee pain awakened him from sleep at night once a week.  He also reported being unable to walk more than three blocks, and experienced difficulty squatting and walking up and down stairs, with pain affecting all activities involving the right knee.  Furthermore, the Veteran complained of his knee giving away and locking, beginning in 2007.  He also reported symptoms of instability, pain, weakness, and stiffness.  Physical examination revealed flexion limited to 110 degrees and extension to 0 degrees.  There was no additional limitation after repetitive motion.  The examiner found no significant functional effects on the Veteran's usual occupation, though his disability had moderate effects on recreation and mild effects on chores and shopping.  Mild joint instability was noted, with normal stability in the anterior, posterior, medial, and lateral ligament.  There was also evidence of a meniscus tear with locking, clicking, and tenderness, but no effusion or dislocation.  The Veteran reported daily use of a knee brace.  The VA examination report notes ankylosis in the right knee, but a December 2010 VA examination clarification note is also of record, stating that this was a typographical error and the Veteran did not exhibit any signs of ankylosis.  

On VA examination in August 2012, the Veteran reported being able to walk two blocks at a time, and less than four hours of walking.  He denied any flare-ups.  Physical examination revealed flexion limited to 120 degrees, with pain at 100 degrees, and extension to 0 degrees, with no painful motion.  There was no additional limitation in range of motion with repetitive use.  The examiner observed localized tenderness and pain bilaterally.  As to functional loss, the examiner noted less movement than normal and pain on movement of the right knee.  The knee condition was noted to affect the Veteran's ability to work, and the Veteran reported constant use of a cane.  There was no evidence of patellar subluxation/dislocation, shin splints, or meniscal condition, and muscle strength in the right knee was normal.  Joint stability tests were also normal.   

The Veteran received a VA examination in December 2015 and reported flare-ups after walking for a prolonged period of time, but no functional loss.  Physical examination revealed flexion limited to 120 degrees and extension to 0 degrees, with pain throughout.  There was no additional functional loss or range of motion upon repetitive testing.  The examiner noted that although the Veteran exhibited pain and abnormal range of motion, these factors did not cause functional loss.  The examiner also observed pain with weight-bearing, localized tenderness and pain in the entire knee cap, reduced muscle strength, and crepitus.  It was noted that the knee condition interfered with sitting and standing.  There was no evidence of atrophy, ankylosis, joint instability, shin splints, or meniscus condition.  Imaging studies revealed degenerative arthritis in both knees.  The Veteran reported regular use of a brace and constant use of cane for the right knee degenerative joint disease.  As to functional impact, the examiner opined that the Veteran was unable to perform physical labor, as he could only tolerate a few minutes of standing, walking, and going down the stairs, and required a brace and cane to assist with walking, and oxycodone for pain relief.  The examiner noted that the Veteran had not done desk work, but completed his GED.  He also observed that the right knee was worse than the left.  It was noted that the Veteran lived alone and could make his bed, vacuum, cook, wash dishes, and mop, but it was not as easy for him to do chores as it was previously.  The examiner opined that pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time, but that limitation of range of motion could not be estimated, and loss of function during flare-ups or repetition was best described as prolonged walking, prolonged standing, climbing stairs, heavy lifting, and walking on uneven terrain.  Ultimately, the examiner concluded that the Veteran's right knee degenerative joint disease would prevent employment activities requiring prolonged standing, sitting, bending over, heavy lifting with twisting motion, climbing stairs, kneeling, squatting, or walking.  The examiner also opined that there were limitations secondary to the Veteran's right knee disability that would prevent him from securing and maintaining substantially gainful employment, as he could only do sedentary work or a desk job.  The Board notes that this examination did not discuss the passive motion, weight-bearing, nonweight-bearing, or range of motion testing of the opposite undamaged joint (left knee), and thus a new examination was ordered.

On VA examination in May 2017, the Veteran reported flare-ups of a higher intensity of pain, particularly when sleeping.  He also reported difficulty with getting on and off the floor, and reaching under the bed and couch.  Physical examination revealed flexion limited to 95 degrees, with pain, and extension to 8 degrees.  The examiner noted that the Veteran's range of motion caused functional loss and limited his ability to bend down and pick up objects off the floor.  The examination also revealed pain/tenderness, pain with weight bearing, and crepitus.  However, there was no objective evidence of pain on non-weight bearing.  Repetitive testing resulted in functional loss, with flexion to 90 degrees and extension to 12 degrees.  Examination of the left knee revealed extension to 110 degrees and flexion to 1 degree, with no resultant functional loss or pain with weight bearing.  The examiner noted that pain, fatigue, and weakness significantly limited functional ability with repeated use over a period of time, and pain and weakness limited functional ability during flare ups.  Muscle strength was active movement against some resistance.  There was no evidence of atrophy, ankylosis, patellar dislocation, or meniscus condition.  Examination revealed anterior joint instability of 2+ in the right knee, but normal posterior, medial, and lateral stability.  The Veteran reported regular use of a knee brace.  As to functional impact, the examiner opined that the Veteran's disability limited the ability to stand for extended periods of time, kneeling, bending over, lifting or carrying heavy weights.

Upon review of the evidence, the Board finds that the evidence does not support an initial rating in excess of 10 percent for right knee disability based on limitation of flexion.  The Board notes that although the Veteran did not meet the minimum criteria for a compensable evaluation under Diagnostic Code 5260 because flexion was not limited to at least 60 degrees, the RO nevertheless assigned a rating of 10 percent for the right knee based upon the Veteran's reports of painful motion.  See 38 CFR § 4.59; DeLuca, supra.  Throughout the period on appeal, the evidence does not suggest that the Veteran's right knee disability is so disabling as to approximate the level of impairment required for the assignment of a rating in excess of 10 percent for flexion of the knee.  At worst, flexion of the right knee was limited to 95 degrees at the May 2017 VA examination.  Therefore, a rating in excess of 10 percent for right knee limitation of flexion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Regarding right knee limitation of extension, the Board finds that the Veteran's knee extension was limited, at worst, to 8 degrees, as shown at the May 2017 VA examination.  The Board notes that the Veteran does not meet the minimum criteria for a compensable evaluation under Diagnostic Code 5261 because flexion was not limited to at least 10 degrees.  However, based upon the Veteran's consistent reports of painful motion throughout the entire appeal period, the Board resolves reasonable doubt and finds that the Veteran's right knee limitation of extension more nearly approximates a 10 percent rating.  See 38 CFR § 4.59; DeLuca, supra.  Therefore, a separate 10 percent rating, but no higher, is warranted for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered functional impairment due to the Veteran's service-connected disability and acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and reduced movement during range of motion testing at the VA examinations in August 2012, December 2015, and May 2017.  While the Veteran experiences pain, the Board finds that the 10 percent evaluations for limitation of flexion and extension assigned for the knee adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his right knee.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, higher evaluations for the right knee disability based on functional loss are not warranted.  See DeLuca, 8 Vet. App. at  204-06.

Regarding whether a separate rating under Diagnostic Code 5257 for lateral instability or recurrent subluxation is warranted for the right knee, the Board finds that there has been no evidence of subluxation.  However, the medical and lay evidence show that the Veteran's knee disability resulted in instability.  While the August 2012 VA examination was negative for patellar subluxation/dislocation and the December 2015 VA examination revealed no evidence of joint instability, the November 2010 VA examination revealed generally mild instability, and the May 2017 VA examiner indicated there was anterior instability of 2.  Moreover, the Veteran has reported giving way of the right knee since 2007 and uses a knee brace and occasionally a cane.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating, but no higher, is warranted for right knee instability that is slight in severity.  A 20 percent rating is not warranted, as the overall evidence does not show that the right knee instability has been moderate in nature.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.         

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability.  The clinical evidence does not establish ankylosis, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  Therefore, Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application.  With respect to dislocated semilunar cartilage, the Board acknowledges that a November 2010 VA examination showed evidence of a meniscus tear with locking, clicking, and tenderness, but no effusion or dislocation.  However, while the Veteran had frequent episodes of locking and pain, there was no evidence of effusion.  The criteria under Diagnostic Code 5258 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore, the Board finds that a separate rating under Diagnostic Code 5258 is not warranted for dislocated semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for right knee limitation of flexion.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating, but no higher, is warranted for right knee instability, and a separate 10 percent rating, but no higher, is warranted for right knee limitation of extension.

III.  TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

If a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321  (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for right knee limitation of flexion, rated as 10 percent disabling since August 12, 2009; right knee limitation of extension, rated as 10 percent disabling since August 12, 2009; right knee instability, rated as 10 percent disabling since August 12, 2009; left knee strain, rated as 10 percent disabling from August 12, 2009, and 0 percent since August 6, 2012; traumatic brain injury (TBI), rated as 0 percent disabling since August 12, 2009; migraine headaches associated with TBI, rated as rated as 0 percent disabling from August 12, 2009, and 30 percent since December 4, 2015; psoriasis, rated as 60 percent disabling since January 26, 2012; and residual scar, forehead, rated as 0 percent disabling from July 21, 2010 and 10 percent since January 26, 2012.  The combined disability rating is 40 percent since August 12, 2009, 70 percent since January 26, 2012, and 80 percent since December 4, 2015.  Thus, the Veteran meets the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) as of January 26, 2012, but does not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) prior to January 26, 2012.

The Board will not reproduce the medical evidence of record in its entirety in this section.  Instead, this analysis will only focus on the evidence that pertains specifically to employment.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran submitted VA Form 21-8940 dated August 2012, in which he stated he worked as a brazier for Super Radiator Coils from 1996 until 2005, when he became too disabled to work.  He indicated that he had eight years of grade school and obtained his GED.  The Board notes that the Veteran identified cirrhosis of the liver and hepatitis C as service-connected disabilities that prevented him from securing or following substantially gainful employment.  However, neither of these conditions is service-connected.   

VA Form 21-4192 received June 2017 indicated the Veteran performed Shop Work from 1996 to 2005.  No reason was provided for the Veteran's termination.  He received a union pension.  

The Veteran's Social Security Administration (SSA) records demonstrate that the Veteran claimed disability benefits due to the primary diagnosis of chronic liver disease and cirrhosis, and secondary diagnosis of psoriasis.  According to an SSA development sheet dated August 2005, the Veteran worked from 1988 until 1996 doing press machine work and assembly, which entailed lifting 25-50+ pounds and being on his feet most or all of the day.  An undated SSA Disability Report indicates that the Veteran stated he stopped working in May 2005 after his employer told him he had to stop working due to falling asleep and moving too slow to do his job, endangering himself and others.  The Veteran claimed he would fall asleep when he came to a complete stop while driving.

During an October 2007 VA DBQ spine examination, it was noted that the Veteran had multiple jobs including metal working in machine operation, and a house manager at a halfway house for 16 hours per week.  The examiner determined generally that the Veteran was able to perform substantial gainful employment.

At a November 2009 VA joints examination, it was noted that the Veteran was not working, but had last worked as a halfway house manager for almost three years.  The Veteran stated that he stopped working secondary to the stress of dealing with men with chemical dependency, and claimed that the job was demanding and required a lot of paperwork.

A November 2010 private Functional Capacity Evaluation found that the Veteran exhibits the ability to work in the "sedentary" to "light" category, and was able to work on his feet for up to four to five hours with breaks to sit to work approximately every 30 to 60 minutes.  It was noted that the Veteran would need the opportunity to change positions as needed to stretch his knee if sitting or to get off of his feet if standing, due to fatigue.  

The November 2010 VA examiner found no significant functional effects on the Veteran's usual occupation, but noted that his right knee disability had moderate effects on recreation and mild effects on chores and shopping.  

In a March 2012 VA DBQ scars disfigurement examination, the examiner found that the Veteran's scars impacted his ability to work in that he suffered constant itchiness and lesions "everywhere."  The examiner opined that many people with psoriasis lesions such as the Veteran's are embarrassed by their appearance, and suffer with stress, anxiety, loneliness, and low self-esteem as a result.

In August 2012, at a TDIU examination, the VA examiner opined that the Veteran's scars and psoriasis did not result in functional impairment and the scars did not impact his ability to work.  It was noted that the Veteran was limited in ambulation secondary to his knee pain and patellofemoral arthritis, but he was otherwise able to use his upper and lower extremities, and had no restriction for sitting activities.  The Veteran had limited walking and standing capacity.  The examiner opined that the Veteran's right knee strain had resolved and his symptoms were due to non-service-connected patellofemoral arthritis.  The VA examiner also noted that the Veteran's knee condition impacted his ability to work.  

A December 2015 VA examiner found that the Veteran's TBI residuals affected his ability to work, but did not specify any further remarks.  However, in a separate December 2015 VA DBQ examination for headaches, the examiner concluded that the Veteran's headaches did not affect his ability to work.  A December 2015 VA examination for right knee strain also noted that the Veteran was service-connected for a right knee strain and that degenerative joint disease was less likely than not incurred in or caused by military service.  The examiner opined that degenerative joint disease would prevent employment activities requiring prolonged standing, sitting, bending over, heavy lifting with twisting motion, climbing stairs, kneeling, squatting, or walking, but that the Veteran was not service-connected for this condition.  

The Veteran submitted VA Form 21-8940 in May 2017, claiming entitlement to individual unemployability due to knees, neck, lower back, and tingling/numbness in his feet, diabetes, and non-Hodgkin's lymphoma.  

The evidence of record does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.  Instead, the probative evidence of record does not demonstrate the Veteran is unemployable solely due to his service-connected disabilities.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the Veteran is competent to report symptoms such as pain, headaches, itchiness, and difficulty walking, as this requires only personal knowledge of his condition.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities.

As such, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment.  Even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that his service-connected disabilities preclude the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Here, the Veteran's service-connected disabilities are not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected conditions rendered him individually unable to follow any substantially gainful occupation during that time.  With consideration of the above, the Board finds that the Veteran is not unemployable due solely to service-connected disabilities.  Therefore, TDIU due to service-connected disabilities is not warranted, as of January 26, 2012, and referral for extraschedular TDIU consideration is not warranted prior to January 26, 2012.  The preponderance of the evidence is against the claim.  As such, the appeal is denied.






ORDER

Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion is denied.

Since August 12, 2009, an initial 10 percent rating, but no higher, for right knee limitation of extension is granted.  

Since August 12, 2009, an initial 10 percent rating, but no higher, for right knee instability is granted.  

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


